       Case 1:18-cv-04921-PGG-KHP Document 187 Filed 03/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X          3/8/2021
SPARROW FUND MANAGEMENT LP,

                                                Plaintiff,                ORDER TO SEAL

                             -against-                                18-CV-4921 (PGG) (KHP)

MIMEDX GROUP, INC.,

                                                 Defendant.
-----------------------------------------------------------------X
KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         On February 12, 2021 Plaintiff Sparrow Fund Management filed a letter motion to

compel Defendant MiMedx Group to produce certain documents in discovery (ECF Nos. 182-

83); that letter motion was provisionally filed under seal pursuant to the parties’ protective

order. Then, on March 2, 2021 Plaintiff filed a Reply Memorandum of Law in support of the

motion to compel. (ECF Nos. 185-86.) The reply was also filed under seal. Although Plaintiff

believes that the allegedly confidential documents at issue in the motion to compel should

ultimately be unsealed and produced in unredacted form, at this stage the parties jointly

request sealing to provide the Court with time to rule on the motion to compel and to allow

more time for de-designation negotiations pursuant to the parties’ protective order.


         As opposed to judicial documents, to which the public has a strong presumption of

access, documents passed between parties (or the Court) in discovery “lie entirely beyond the

presumption’s reach.” United States v. Amodeo, 71 F.3d 1044, 1050 (2d Cir. 1995). Even when

the Court assesses such documents in the context of a discovery motion, such as a motion to

compel, the documents remain non-judicial. Uni-Systems v. United States Tennis Ass’n, 2020
     Case 1:18-cv-04921-PGG-KHP Document 187 Filed 03/08/21 Page 2 of 2




U.S. Dist. LEXIS 251138, at *27 (E.D.N.Y. July 6, 2020). “When discovery documents were

submitted to the court pursuant to a confidentiality agreement, the Second Circuit has held

that it is ‘presumptively unfair for courts to modify protective orders which assure

confidentiality and upon which the parties have reasonably relied.’” Id. at *27-28 (quoting

S.E.C. v. TheStreet.Com, 273 F.3d 222, 230 (2d Cir. 2001)).


                                           CONCLUSION


       In light of this precedent, the Court finds that the parties’ joint request that Plaintiff’s

motion to compel and reply brief be filed under seal should be GRANTED. If, after the Court

rules on the motion to compel, the parties are unable to reach agreement on whether these

documents should remain sealed under paragraph four of the protective order (ECF No. 169,)

Plaintiff may seek final resolution of the dispute by the Court. In the meantime, the Court

respectfully requests that the Clerk of Court ensure that the documents filed at ECF Nos. 183

and 186 remain under seal, with access limited to the parties and the Court.


       SO ORDERED.

Dated: March 8, 2021
       New York, New York

                                                      ____________________________
                                                      KATHARINE H. PARKER
                                                      United States Magistrate Judge
